DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Due to the current state of claim 1, the restriction requirement has been withdrawn.  All claims will be examined.
Information Disclosure Statement
The information disclosure statement filed 6-14-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The coating thicknesses, of claims 1 and 4;
The hard coating thickness, of claim 3;
All of the material thicknesses, of claims 7-9;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
The continuation information must be disclosed before the Field of the Invention section on page 1 of the specification in the same manner as parent case 15/288,051 now U.S. Patent 10,549,438.  The instant application is a continuation of both 15/288,051 now U.S. Patent 10,549,438 and 13/419,929.
With regards to the limitations in claims, all the coating thickness limitations (claims 1 and 4), the hard coating thickness (claim 3), the shapes (claim 6), and all of the material thicknesses (claims 7-9) need to be discussed in the Detailed Description and shown in the Figures. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 4, the “coating thickness” disclosures are unclear.  The specification does not appear to discuss or specifically show the coating thicknesses as it is believed that thicknesses 51-59 are thickness of the coated blade pertaining to claims 11-15.  It is unclear how the coating thicknesses are measured in that the substrate intersects some of the thicknesses and does not intersect other thicknesses depending on how far away from the tip the coating thickness is being measured.  For example, in the claimed range the 2 micrometer distance 56 appears to intersect the tip of substrate 11 while the 4 micrometer distance 58 clearly intersects the body of substrate 11.  The 1 micrometer distance 54 is spaced from the substrate all together.  Using the Figure below, distances 54 and 58 have been expanded with vertical lines drawn at intersections.  The coating thickness at distance 54 is understood 

    PNG
    media_image1.png
    881
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    657
    526
    media_image2.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1 and 4, it is unclear what structures define the coating thicknesses at each distance since the thicknesses of the region are greater than thicknesses not in the region.
With regards to claims 1 and 4, what structure allows for the thicknesses in the region to be greater than the thicknesses outside of the region.  The coating thicknesses have not been defined.
With regards to claim 1, the distances of 2 micrometers and 4 micrometers are unclear.  Earlier in the claim, both sets of facets are disclosed.  As shown in Figure 3, the first facets define the 2 micrometer distance thickness and the second facets define the 4 micrometer distance thickness.  As currently claimed the facets do not play a role in defining the thicknesses at 2 micrometers and 4 micrometers, which is not supported.
Claim 1 recites the limitation "the thickness" on line 7.  There is insufficient antecedent basis for this limitation in the claim.  Only the coating thickness in the region has been previously disclosed.


With regards to claim 4, the phrase “thickness is greatest at a distance of 2 micrometers from the blade tip…or 4 micrometers from the blade tip” is unclear.  Claim 1 discloses the region being a distance between 2 and 4 micrometers.  Being between 2 and 4 eliminates 2 and 4 from the range because 2 micrometers is not between 2 and 4 micrometers.  It is unclear what structure allows for the 2 and 4 micrometers having the greatest coating thickness at the same time as the region between 2 and 4 micrometers having the greatest thickness.  
With regards to claim 4, assuming the coating thickness is “A+C” from the Figure above, it is unclear what structure allows for 3 and 4 micrometers to have a larger thickness than the 2 micrometers thickness.  The Figure clearly shows the thickness at 56 which is 2 micrometers to be larger than the thickness after 2 micrometers all the way to 4 micrometers.  Claim 8 has the same issue 
With regards to claims 7-10, what structure defines the material thicknesses?
Claims
It is to be noted that claims 1-15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 September 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724